Adams, J.
i. taxes : payment on c.iuotli6r*s laud: reoovcry by puycr from owner. — 1. The defendant pleaded as one of its additional defenses that the plaintiff’s right of recovery is barred by a prior adjudication, to-wit, an adjudication in the case of the Iowa Homestead Company v. The Des Moines Navigation & Railroad Co., John Stryker et al., reported in 17 Wallace, 153. To this plea the plaintiff' replies, in substance, that if it should be conceded that the court made an adjudication in that case denying a right of recovery for the taxes in question in this case, yet this action is not barred, because a right of recovery has arisen since that time. The fact relied upon as giving such right of recovery is, that the defendant now claims, as he did not then, the benefits of the payments made by the Homestead Company. After this action was instituted, a petition was filed in the case by Webster county, averring, among other things, that the taxes in question have never been paid by any one, and that the same are now due to the county from'the defendant. To this petition the defendant answered, averring “that all of said taxes mentioned in said petition were duly paid by the Iowa Homestead Company * * * , and said defendant is no longer liable therefor.” The question presented is as to whether, if the payments in the first instance were officious, as we may assume was held, and the defendant for that reason was not liable, the subsequent adoption of the payments, for the purpose of escaping liability to the county, should be regarded as an adoption of the payment as between the defendant and ¡plaintiff. If the plaintiff’s assignor had made the payments in the name of the defendant as his assumed agent, any act of the defendant indicating an intention to claim the benefit of the payments would constitute a ratification of the acts by which the payments were made. But the defendant contends that the case is different where a person pays another person’s debt, not under a claim of acting for such. person, but under the mistaken supposition that the debt is due from himself. • The defendant’s position is that, in such case, there *263is.no act of assumed agency to ratify. It must be conceded, we think, that in one sense this is so. The plaintiff’s assignor did not hold himself out as the defendant’s agent. Nevertheless, when the defendant claims the benefit of the payments, he elects to treat the acts of payment as done for himself. -Having elected to so treat the acts, he ought not to complain if the court treats them in the same-way. Natural justice certainly requires that, if the defendant has the benefit of payments as discharging his liability to the county, he should reimburse the plaintiff, whose assignor made the payments. If we were to take any other view, it appears to us that we should attach more importance to the form than the substance of things. We do not overlook the fact that, under ordinary circumstances, every tax-payer has the right, as between himself and third persons, to pay his own taxes in his own way, and to pay them to the county to which they ai’e due, and not be compelled to run after a self-substituted creditor and make payments to him. Where, therefore, such payment is made by a third person, the tax-payer, under or-j dinary circumstances, has a right to ignore the payment if he chooses to do so.. But if he chooses not to ignore, but to claim the benefit of it, we see no reason why we may not regard him as treating the act of payment as done for him, and, if we do so regard him, there is no difficulty in finding an implied promise to reimburse the payer or his assignee. We ought, perhaps, to say, in this connection, that the doctrine has been announced that there can be no ratification of an act not done avowedly for the principal. Story on Agency, section 251; Fellows v. Commissioners, 36 Barb., 655. But the case before us is peculiar. The act done was such that it necessarily inured to the defendant’s sole benefit. Besides, the circumstances under which the act was done should not be overlooked. The defendant neglected the payment of the taxes, which was a duty of public concern. He allowed the plaintiff’s assignor, under an honest claim of title to the land, to discharge this duty for several years in succession. Now, *264while the plaintiff is not allowed by reason of the prior adjudication to set up these facts as alone sufficient to create a liability on the part of the defendant, they may be considered, we think, in connection with the fact that the defendant has since claimed the benefit of the payments, as sufficient to render such claim of benefit a ratification, if it otherwise would not be.
2. same: statuto ol limita.tions. II. We come, next, to consider the second'additional defense, and that is that the claim is barred by the statute of limitations. In considering this question, we , . . . . . have no occasion to inquire when 'the payments were made. If the defendant’s liability arose by reason of his adoption of the payments, as.we.hold, and that was done by his pleading in this case, the-action is not barred.
Whether the action was premature is a different question, arid one not raised. We will merely say that if, at. the time the defendant adopted the payments, he had tendered to the plaintiff the money necessary to discharge his liability, it would seem reasonable'that he should not be held liable for the costs theretofore accrued. But whether he could, while denying his liability, be heard, under the circumstances, to cay that the action was premature, is, to say the least, doubtful. We have considered the two additional defenses set up by the defendant, to-wit, prior adjudication and the statute of. limitations, and- having reached the conclusion that they are riot tenable, we have to say that the judgment must be
Reversed.